NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



GAIL LIDINSKY, INDIVIDUALLY                  )
AND AS PERSONAL                              )
REPRESENTATIVE OF THE ESTATE                 )
OF JOHN M. LIDINSKY,                         )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-900
                                             )
CARYN KEPFORD,                               )
                                             )
             Appellee.                       )
                                             )

Opinion filed July 26, 2019.

Appeal from the Circuit Court for Sarasota
County; Frederick P. Mercurio and Hunter
W. Carroll, Judge.

Heather A. DeGrave of Walters Levine &
Lozano, Tampa, for Appellant.

Scott H. Carter of Dunlap & Morgan,
P.A., Sarasota, for Appellee.



PER CURIAM.


             Affirmed.


CASANUEVA, KELLY, and ATKINSON, JJ., Concur.